Citation Nr: 0828035	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-18 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1960.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Portland, Oregon.


FINDINGS OF FACT

1.  Tinnitus was not present in service or for many years 
following active duty separation.

2.  The veteran's tinnitus is not related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d). The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran contends that he is entitled 
to service-connection for tinnitus.  Specifically, he alleges 
that he developed tinnitus as a result of being exposed to 
jet engine noise in service, and the Board acknowledges that 
exposure to noise is consistent with the veteran's service 
occupation as an aircraft mechanic.    

In giving due consideration to the places, types, and 
circumstances of the veteran's service, noise exposure is 
conceded.  See 38 U.S.C.A. § 1154(a).  Nevertheless, a grant 
of service connection is not warranted, because there is no 
showing that such noise exposure resulted in the veteran's 
currently reported tinnitus.

The Board has considered the veteran's current contention 
that his tinnitus originated in service and acknowledges that 
he is competent to report symptoms of tinnitus because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, in rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

In this regard, the Board notes that the service treatment 
records indicated that he did not seek medical treatment or 
complain of tinnitus during service.  In fact, negative 
findings for tinnitus were noted on an in-service audio 
examination in August 1957.  Moreover, the veteran's 
separation examination in November 1960 revealed "normal" 
findings of the ear.  Importantly, at the time of the 
separation examination, the veteran indicated that he did not 
have any ear trouble.  

In weighing the evidence of record, the Board finds the 
contemporaneous lay and medical evidence to be of more 
probative value than the veteran's current allegations of in-
service incurrence made many years after service.  Therefore, 
the weight of the evidence does not support a finding of in-
service incurrence of tinnitus.

Next, the Board finds that the veteran is not entitled to a 
grant of service connection pursuant the chronicity provision 
of 38 C.F.R. § 3.303(b), which is applicable where evidence 
shows that a veteran had a chronic condition in service and 
still has such a condition.  

Although the veteran contends his tinnitus began as a result 
to the exposure to engine noise in service and that he 
continued to experience tinnitus through the years, the 
preponderance of the evidence does not support a finding of 
continuing symptomatology dating back to service.  
Significantly, the medical evidence indicates that he did not 
seek treatment for tinnitus until December 2004, more that 40 
years after separation from service.

The Board has weighed the lack of contemporaneous medical 
records of complaints of tinnitus for many years against the 
veteran's statements of continuous post-service symptoms and 
places high probative value on the absence of treatment for 
and complaints of tinnitus for more than 40 years after 
separation from service.  In view of the lengthy period after 
separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).   

For these reasons, the Board finds that symptoms of tinnitus 
were not continuous after service and did not manifest for 
many years after service.  Thus, the requirements of 
chronicity and continuity of similar symptoms after service 
for a chronic disease cannot be established to support a 
statutory finding of service connection pursuant to 38 
U.S.C.A. § 3.303(b).  

Next, the Board finds that the veteran's currently reported 
tinnitus is unrelated to service.  There is simply no medical 
evidence of record causally relating his tinnitus to active 
service.  

Upon a February 2005 VA audiology examination, the examiner 
concluded that the "reported tinnitus is not the result of 
events during active military service."  
In opining that the veteran's tinnitus was not causally 
related to active duty service, the examiner noted that the 
veteran's reported tinnitus began sporadically and was not 
constant in nature until approximately 2003, more than 40 
years after separation from service.

To the extent that the veteran alleges a causal connection 
between tinnitus and active service, he is not competent to 
offer opinions on medical diagnosis or causation.  See Moray 
v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).  Therefore, the Board may not accept 
his unsupported lay statement as competent evidence as to the 
issue of medical causation.    

Since there is no competent medical evidence linking the 
veteran's reported tinnitus to his active duty, the 
requirement necessary to establish a medical nexus for 
service connection has not been met.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999) (holding that, where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997). 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for service 
connection for tinnitus, the Board is unable to grant the 
benefits sought.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in these matters.  The letter informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2007 and 
June 2008, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service treatment records 
pertinent to the issue on appeal, and a VA audiology 
examination was conducted in February 2005.  Further, the 
veteran has submitted private treatment records and 
statements on his behalf.  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board finds that all necessary development has been 
accomplished, and, therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  



ORDER

Service connection for tinnitus is denied.




____________________________________________
MICHAEL D. MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


